                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JAMES BEAUFORD LAMB, JR.,                        )
#238 981,                                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        ) CIVIL ACTION NO. 2:18-CV-856-ECM
                                                 )                [WO]
EDDIE COOK, et al.,                              )
                                                 )
       Defendants.                               )

                              ORDER AND FINAL JUDGMENT

       Plaintiff, a state inmate, filed this 42 U.S.C. § 1983 complaint on October 2, 2018. Prior

to service of the complaint, Plaintiff filed a motion wherein he requests dismissal of this case.

The court construes the motion as a Notice of Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

which permits voluntary dismissal by a plaintiff “before the opposing party serves either an

answer or a motion for summary judgment[.]” Under Fed. R. Civ. P. 41(a)(1)(B), such dismissal

is “without prejudice.” Accordingly, it is the

       ORDER, JUDGMENT, and DECREE of the court that this case is DISMISSED without

prejudice pursuant to Plaintiff’s Notice of Dismissal.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       This case is closed.

       DONE this 8th day of November, 2018.

                                         /s/ Emily C. Marks
                                   UNITED STATES DISTRICT JUDGE
